Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Pierre Van Rysselberghe, Reg. No. 33,557 on July 12, 2022.
Please Amend claims 1, 7, and 17 presented on May 16, 2022 as follows (wherein the ellipses denote omitted text):

1.  (Currently Amended) A positioning system for positioning an engine component for attachment to an engine of an aircraft, comprising:
…
a crossbeam support on which the frame crossbeam is supported, the frame crossbeam enclosed within the crossbeam support, the frame crossbeam extending between the pair of upright supports along a rectilinear beam axis central to the frame crossbeam, and the crossbeam support is configured for movement of the frame crossbeam along respective open passageways in the pair of upright supports, and to support the frame crossbeam for movement rotationally around the beam axis that is central to the frame crossbeam, and rotationally around a transverse axis orthogonal to, and intersecting the beam axis, wherein the frame crossbeam is configured to rotate relative to the crossbeam support;

7.  (Currently Amended) A method of positioning an engine component for attachment to an engine of an aircraft, the method comprising:
attaching the engine component to a lift frame including a frame crossbeam enclosed within a crossbeam support, the frame crossbeam extending between a pair of upright supports along a rectilinear beam axis central to the frame crossbeam, and the lift frame including a pair of cambered trusses having respective apexes, …;
moving the engine component by moving the crossbeam support within; the crossbeam support configured for relative movement along respective open passageways in the pair of upright supports extending upwardly from opposite sides of a component bay region of a base; 
rotating the frame crossbeam and the attached engine component relative to the crossbeam support and around the beam axis of the frame crossbeam to orient the engine component relative to the engine; 
…
attaching a plurality of laser assemblies to different portions of the work platform, each of the laser assemblies including first and second lasers vertically spaced a known distance apart along a reference line; 
…
controlling (a) movement of the crossbeam support along the at least one upright support in a direction that reduces the vertical distance between the engine component and the engine, (b) rotation of the frame crossbeam and the attached engine component around the beam axis, and (c) rotation of the lift frame and the attached engine component around the pivot axis orthogonal to the beam axis relative to the engine of the aircraft.

17.  (Currently Amended) A positioning system for positioning an engine component for attachment to an engine of an aircraft, comprising:
…
a crossbeam support on which the frame crossbeam is supported for rotation relative to the pair of upright supports; the frame crossbeam enclosed within the crossbeam support, the frame crossbeam extending along a rectilinear beam axis central to the frame crossbeam[[,]] and between the pair of upright supports, wherein the crossbeam support is supported and configured for relative movement along respective open passageways in the pair of upright supports;
….

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: first and second crossbeam support assemblies in claims 14, 15, and 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. With respect to the first and second crossbeam support assemblies, these are being interpreted as comprising two plates 72 & 84 supported by respective upright supports, and pivot pins pivotingly coupling respective plates to respective portions of the crossbeam support element (figs. 8 & 9 and pages 8-10 of Applicant’s originally filed disclosure). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Rejoinder
Claim 1 is directed to an allowable product/system. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-13, directed to the process of making or using an allowable product/system, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142  have been rejoined, the restriction requirement as set forth in the Office action mailed on August 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 and 23-24 are allowed.
The following is a statement of reasons for allowance for claim 1: the prior art fails to teach or fairly suggest the frame crossbeam enclosed and supported by the crossbeam support, wherein the frame crossbeam rotates relative to the crossbeam support, rotates around an axis orthogonal to the beam axis, and the pair of cambered trusses are secured to the frame crossbeam, in combination with the other limitations of claim 1. Claim 7 is allowable because the method claim contains the entirety of the allowable structure of claim 1. The following is a statement of reasons for allowance for claim 17: the prior art fails to teach or fairly suggest the first and second crossbeam support assemblies as interpreted in the claim interpretation section above, in combination with the other limitations of claim 17.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726